Title: To James Madison from John Graham, 6 September 1809
From: Graham, John
To: Madison, James


Dear Sir
Dept of State 6th Sepr 1809.
I had the Honor to receive your Letter of the 2d Inst.
I shall, as it appears to be your wish, send Judge Spriggs Letter to Mr Rodney. Mr Gallatin has seen Mr Grymes Letter; but does not consider it necessary to remodel his Instructions to the Collectors: The Secretary of State will I beleive write to Mr Grymes to recover Costs in all Cases where it can yet be done, from the owners of the vessels which he has libelled.
I regret exceedingly that you have not received the Laws of the last Session I now do myself the honor to inclose a Copy and am with Sentiments of the most Respectful attachment Your Most Obt Sert
John Graham
Mr Jackson has not yet got to the City, at least I have not heared of his arrival.
